Citation Nr: 0735023	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  03-18 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for a claimed bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The veteran had active military service from January 1943 to 
November 1946 and from November 1951 to November 1953.  He 
subsequently served for many years in the Navy Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the RO 
in Seattle, Washington.  

In October 2007 a Deputy Vice Chairman of the Board granted 
the motion of the representative for advancement of the 
appeal on the Board's docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002 & Supp. 2007); 38 C.F.R. § 20.900(c) 
(2007).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is shown to have had significant exposure to 
acoustic trauma as a pilot initially during his extensive 
active service in World War II and the Korean Conflict and 
thereafter in the private sector.  

3.  The currently demonstrated moderately severe to severe 
sensorineural hearing loss in each ear is shown to be due to 
loud noise exposure and as likely as not had its clinical 
onset during the veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a bilateral sensorineural hearing 
loss disability is due to disease or injury that was incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the service connection 
issues decided herein has been accomplished.  

The veteran filed the instant claim for service connection in 
October 2001.  The RO's file records that the RO sent the 
veteran a duty-to-assist letter in January 2002, prior to the 
rating decision, but the file does not include a copy of that 
letter.  

However, in May 2006 during the pendency of this appeal the 
RO sent the veteran a letter advising him that to establish 
service connection for a disability, the evidence must show 
three things: an injury in military service or a disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease or event in 
service.  

The veteran was afforded an opportunity to respond prior to 
issuance of the Supplementary Statement of the Case (SSOC) in 
November 2006.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection.  

The Board also finds that the letter cited above satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The RO's letter advised the veteran that VA is responsible 
for getting relevant records held by any Federal agency, to 
include military records, VA medical records, and records 
from the Social Security Administration (SSA).  The letter 
also stated that VA would make reasonable efforts to help get 
records held by any non-Federal entity.  

The RO's letter specifically advised the veteran, "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal (the Board 
cannot comment on the adequacy of the pre-decision January 
2002 letter, since it is not on file)..  However, the Board 
finds that any arguable lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded opportunity to submit such information 
and/or evidence prior to the adjudication of the claim as 
reflected in the SSOC.  

Neither in response to the RO's letter, nor at any other 
point during the pendency of this appeal, has the veteran or 
his representative informed the RO of the existence of any 
evidence-in addition to that noted below-that needs to be 
obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the veteran's status (the first Dingess 
element) is not at issue, and as explained above the RO's 
letter addressed the second and third Dingess elements 
(existence of a current disorder and connection between the 
claimed disorder and the service-connected disability).  

The RO sent the veteran a letter in June 2006 that advised 
him of the fourth and fifth Dingess elements (degree of 
disability and effective date pertaining to the disability).  
Accordingly, there is no possibility of prejudice under 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's complete service medical records (SMR) are on 
file.  The file also contains the veteran's VA treatment 
record.  Neither the veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional existing records that should be obtained before 
the claims are adjudicated.  

The veteran requested to testify at a hearing before the RO's 
hearing officer, but he failed to report to a hearing 
scheduled in March 2006 and his request is deemed to be 
withdrawn.  He has been advised of his entitlement to a 
hearing before the Board but he has not requested such a 
hearing.  

The Board also finds that the veteran has been afforded 
appropriate VA medical examination in support of his claim.  
The veteran had a VA audiological evaluation in August 2002, 
after his claim was received, and the examining audiologist 
subsequently provided an opinion as to the etiology of the 
hearing loss.  

While a 2002 evaluation would arguably be outdated for rating 
a disability already service-connected, the issue in this 
case is entitlement to service connection.  The current 
severity of the disorder is not under contention, and the 
August 2002 is adequate for its purpose (i.e., to confirm 
that the veteran currently has the claimed disability and to 
provide a medical opinion regarding the etiology of the 
disorder).

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or, when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385  

The veteran's most recent VA audiological evaluation, in 
August 2002, showed auditory thresholds in all frequencies 
greater than 50, bilaterally, and speech recognition scores 
below 94, bilaterally.   The veteran is accordingly shown to 
have a current hearing disability, and the first element of 
service connection is met.  
 
The veteran's service medical record (SMR) shows consistent 
scores of 15/15 in "whispered voice" tests conducted during 
active service, to include his separation physical 
examination in November 1953.  

The post-service medical records associated with the 
veteran's service in the U.S. Navy Reserve (USNR) show that 
his occupation was airline pilot.  His hearing was 15/15 in 
USNR physical examinations in December 1953 through March 
1962, the last USNR examination of record.  On review, an 
audiogram in 1962 showed recorded decibel losses at all 
frequencies in each ear.  

Service connection may be granted for hearing loss if it 
becomes manifest to a compensable degree within the first 
year after discharge from service, even if there is no 
evidence of diagnosed hearing loss during service.  38 C.F.R. 
§§ 3.207, 3.309(a).  

In this case, there is no evidence addressing hearing loss to 
any degree within the first year after discharge from 
service, so the presumption does not apply.  

The absence of evidence of a hearing disability during 
service or of compensable hearing loss within the first year 
after discharge is not fatal to claim for service connection 
for hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-traumatic 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The veteran's service record shows that he was a naval 
aviator, which is consistent with exposure to acoustic trauma 
due to engine noise.  

As noted, the veteran's most recent VA audiological 
evaluation in August 2002 resulted in scores reflecting a 
hearing disability under VA criteria.  The audiologist 
diagnosed moderately severe-to-severe sensorineural hearing 
loss (SNHL), bilaterally.  

At that time, the veteran reported having a history of noise 
exposure during service (shipboard noise and aircraft noise 
with no hearing protection) and outside service (aircraft 
noise, also without hearing protection).  

The veteran filed a VA Form 21-4138 (Statement in Support of 
Claim) in February 2003 asserting that it was common 
knowledge in the medical community that hearing loss begins 
when one is exposed to excessive noise.  The statement points 
out that the veteran was exposed to noise trauma as a naval 
aviator on active service 1942-1946 and 1951-1953, as well as 
21 years in naval aviation in the USNR.  No hearing 
protection was provided in the early years of the veteran's 
military service as is done today.  

The veteran stated in conclusion that his hearing loss had 
been gradual and that his military career was a contributing 
factor.  The veteran advanced a similar argument in his 
Substantive Appeal (VA Form 9) filed in July 2003.  

The audiologist who conducted the August 2002 evaluation 
performed a file review in May 2003 for the purpose of 
determining whether the veteran's SNHL was due to military 
service.  The audiologist noted that all of the audiometric 
test results included in the military record showed bilateral 
hearing to be within normal limits, .25 to 8 Kilohertz, up to 
and including the March 1962 physical.  

The audiologist also noted that the veteran's hearing was 
significantly worse, bilaterally, by the time of a 2001 
private audiological evaluation and August 2002 VA 
audiological evaluation; therefore, it was unlikely that the 
veteran's current hearing loss was caused by damage from 
military service, but rather is due to other causes during 
the intervening time such as industrial noise exposure or 
presbycusis.  

Based on review of the evidence in this case, the Board finds 
that the medical evidence in this case to be in relative 
equipoise in showing that the veteran's currently documented 
significant bilateral sensorineural hearing disability as 
likely as not was due to the exposure to acoustic trauma and 
had its clinical onset during his periods of active service.  

The opinion of record in regard to etiology is that of an 
examining VA audiologist, and is probative only to the extent 
that it attributes the veteran's bilateral hearing loss to 
the exposure to acoustic trauma or the aging process.  

While the audiologist noted that the veteran's hearing acuity 
had been reported to be within normal limits during military 
service, the Board finds when the Naval Reserve audiometric 
results in March 1962 are adjusted for the purpose of 
comparison from ASA to the current ISO standards that the 
veteran did demonstrate elevated findings at all frequencies 
in each ear.  Thus, without more sophisticated testing during 
the period in question, these recorded test results must be 
found to reflect hearing impairment in each ear.  

The veteran has advanced his personal belief that his hearing 
loss is due to exposure to aircraft engine noise during 
military service.  A layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Rather, it is the province of trained 
health care professionals to enter conclusions that require 
medical expertise, such as opinions as to diagnosis and 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

As noted, service connection may be granted for hearing loss 
where there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-traumatic 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley,  5 Vet. App. at 159 (emphasis added).  

As there is medically sound basis on which to attribute the 
onset of the current hearing loss disability to service in 
this case, the conditions outlined in Hensley do apply.  

By extending the benefit of the doubt to the veteran, the 
Board finds that service connection for bilateral hearing 
loss is warranted.  

In adjudicating the claims decided herein, the Board has 
applied the benefit-of- the-doubt rule.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the evidence does not preponderate against the 
claim, and the benefit-of-the-doubt rule does apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  



ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals







 Department of Veterans Affairs


